PD-0489-15

unD&i -17fiAf, fiat£ 7i 2(c) b/o P£JZ7&h Tbfi D&ozejXizn/tizy fefcE&o


SUwn SOcuu,
     -ZfUo 0E&jsz'-iiJfii'%j bkftpy m£ oF-nfe: (mjztz fat&tf &n m7




                                 fY)Ml< mLeS Unff


                                 -~f7h. Cj~*qsU f 7 58-




                                          RECEIVED IN
                                     COURT OF CR'MWAL AODCfl! e

                                            OCT 09 2:.3


                                         AbelAcosia, Clerk
                                          1*0'RTH HOUSTON TX ITS
3^0 fc/H, Jno^D 3T/V
                                             OS OCT 2.015 PM3 1
   vMv/f,Tgt& 777c^
                         p.O.gqA IZ3D*r
                       "B r' i i 23QBQ3      Jiiiliiii>»ilh,Vli',li|"l1ili<l>hiiiii>«l>i>|>ii'i''l,i'>li